Citation Nr: 0403188	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to exposure to 
herbicides, including Agent Orange, in service.  

2.  Entitlement to service connection for chronic heart 
failure (CHF), claimed as secondary to either exposure to 
herbicides, including Agent Orange, or service-connected 
diabetes mellitus.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.  

4.  The propriety of an initial 10 percent rating for 
service-connected tinnitus.  

5.  The propriety of an initial noncompensable (zero percent) 
rating for service-connected bilateral hearing loss.  

6.  Entitlement to a higher combined disability evaluation on 
account of all service-connected disabilities under 38 C.F.R. 
§ 4.25.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran was recalled to active duty with the United 
States Navy Reserves from May 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO, which denied service connection for COPD, CHF and TDIU, 
and granted claims of service connection for tinnitus, 
assigning a 10 percent evaluation, and bilateral hearing 
loss, assigning a noncompensable evaluation.  The veteran has 
also raised a question as to entitlement to a higher combined 
disability evaluation assigned under 38 C.F.R. § 4.25.  

As to bilateral hearing loss and tinnitus, the veteran 
appeals the rating which initiated an original award.  
Consequently, the rating issue on appeal is not the result of 
a claim for "increased" entitlement, rather one involving 
the propriety of the original evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that a claim of non-service-connected pension 
for permanent and total disability was deferred at the RO in 
August 2002.  This matter is referred to the RO for 
development and consideration in conjunction with the 
following REMAND development.  

The Board also notes that several issues are not on appeal: 
The veteran failed to file substantive appeals from June and 
July 2001 rating decisions of the RO, which granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating, effective from July 9, 2001, granted 
service connection for residuals of a right ankle sprain and 
assigned a 10 percent disability rating, effective from 
September 24, 1998, and denied service connection for PTSD.  
While the veteran also initially raised issues of entitlement 
to earlier effective dates for the 20 percent and 10 percent 
ratings assigned for service-connected diabetes mellitus and 
right ankle sprain, and he failed to timely file a 
substantive appeal responsive to September 2002 statements of 
the case as to these issues, including PTSD.  

In October 2003, after the Board granted two motions for 
extensions of time in which to file additional supportive 
evidence, the veteran's representative withdrew as 
representative of the veteran.  No additional evidence has 
been received at the Board, and veteran has not responded the 
written Board inquiries regarding this matter.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice, and while the RO has initiated some development of 
the claims, the VA's duty to assist, as modified by VCAA, has 
not been met in the case.  

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not "well grounded."  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A review of the claims folder reveals that the veteran was 
provided no actual notice of VCAA and related regulations, 
other then reference to the "new" provisions of 38 C.F.R. 
§ 3.159.  Significantly, the veteran has not been 
specifically advised as to what sort of information and/or 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his assertions and claims on 
appeal-to include notice of what evidence, if any, the 
veteran is expected to obtain and submit on his own, and what 
evidence VA will retrieve.  In similar situations, the Court 
has recently found that due notice of VCAA was not provided.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Additionally, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), the 
Court held that 38 C.F.R. § 19.9(a)(2)(ii) was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) because 
it afforded a veteran less than one year for the receipt of 
additional evidence.  As such, a remand in this case is 
required to afford the veteran VCAA notice, sufficient under 
Quartuccio and Charles.  Thereafter, the veteran must be 
given a full time period in which to submit evidence in 
support of his claims.  

Finally, the Board notes that on VA respiratory examination 
in August 2002, the examiner noted that the veteran's service 
medical records had been reviewed.  The pertinent diagnosis 
was COPD related to asthma, with notation that there were no 
findings consistent with any lung disease related to the 
veteran's service-connected diabetes mellitus or presumed 
Agent Orange exposure.  The VA examination report is silent, 
however, as to a most pertinent finding made at entry into 
service-a May 1965 notation of a calcified lesion of the 
right upper lung field.  See x-ray study and examination upon 
entry into active duty, May 1965.  The omission castes doubt 
as to whether a meaningful review of the veteran's few 
service medical records was performed, as necessary.  Another 
VA lung examination is indicated, to include a meaningful 
review of the veteran's service medical records-with an 
opinion as to the significance, if any, of the May 1965 x-ray 
finding.  

For these reasons, the case is remanded for the following 
development:  

1.  The RO should contact the veteran and 
provide written notice of the provisions 
of VCAA, which are applicable to the 
claims on appeal.  The veteran should be 
specifically advised what information 
and/or medical or lay evidence, not 
previously submitted, is necessary to 
substantiate each assertion and claim on 
appeal, with notice as to what evidence, 
if any, the veteran is expected to obtain 
and submit on his own, and what evidence 
VA will retrieve.  The VCAA notice must 
be incompliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be 
provided an adequate time in which to 
respond to the VCAA notice.  

2.  The veteran should be scheduled for a 
VA respiratory examination to determine 
the nature and etiology of any current 
lung disability, to include COPD as 
secondary to presumed exposure to Agent 
Orange.  The claims folder must be made 
available to the examiner in connection 
with the examination, for use in the 
study of the case, and the service 
medical records must be reviewed.  

The examiner is asked to provide a 
medical opinion as to the significance, 
if any, of the May 1965 notation of a 
calcified lesion of the right upper lung 
field (not considered disabling), made on 
x-ray study and examination upon entry 
into active duty.  Based on a review of 
the case, the examiner should express an 
opinion as to the medical probability 
that the May 1965 x-ray finding 
represented an early manifestation of any 
current lung disease or presumed exposure 
to herbicides, including Agent Orange, in 
service.  All indicated testing should be 
completed.  The examiner is to set forth 
all findings and conclusions, along with 
rationale and support for the diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence, all applicable 
medical principles, and the documented 
clinical history, including service and 
post-service medical records.

3.  The RO should then review the 
complete claims file and undertake any 
additionally indicated development, 
including scheduling the veteran for 
other VA examinations, if deemed 
indicated, and as consistent with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103(A).  Such 
action should, in any case, include 
informing the veteran of the evidence 
needed to support his claims and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA, codified at 38 
U.S.C. §§ 5102, 5103, 5103A, are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on a review of the entire claims file, to 
include consideration of staged ratings 
under Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


